                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                    §
                                              §
                     Plaintiff,               §
                                              §
 v.                                           §                No. CR 1:20-00508-001 MV
                                              §
 BRANDON JAMES GARCIA,                        §
                                              §
                     Defendant.               §


                                  REQUEST FOR HEARING

       The Defendant, Brandon James Garcia, respectfully requests that this Honorable Court set

an expedited hearing regarding his Motion for Temporary Release, filed June 10, 2020. [Doc.

24].

       WHEREFORE, Mr. Garcia respectfully request that the Court set a hearing on the Motion

for Temporary Release.



                                                  Respectfully submitted,

                                                  FEDERAL PUBLIC DEFENDER
                                                  111 Lomas NW, Suite 501
                                                  Albuquerque, NM 87102
                                                  (505) 346-2489
                                                  (505) 346-2494 Fax
                                                  devon_fooks@fd.org


                                                    /s/ filed electronically on 6/16/20
                                                  DEVON M. FOOKS, AFPD
                                                  Attorney for Defendant
